DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Charles Stein on 01/11/2022.

The application has been amended as follows: 
7 (Currently Amended): The processing liquid supplying apparatus of claim 1, further comprising: a circulation path configured to circulate the processing liquid at the secondary side of the filter back to the primary side of the filter; and [[a]] wherein the controller is configured to output a control 
9 (Currently Amended): The processing liquid supplying apparatus of claim 1, further comprising: a circulation path configured to circulate the processing liquid at the secondary side of the filter back to the primary side of the filter; and [[a]] wherein the controller is configured to output a control signal to circulate the processing liquid degassed by the decompression pump in the circulation path, wherein the liquid feed pump is provided at the secondary side of the filter, the circulation path is connected between an ejection side of the liquid feed pump and the primary side of the filter, and the liquid feed pump serves as the decompression pump.
11 (Currently Amended): The processing liquid supplying apparatus of claim 1, further comprising: [[a]] wherein the controller is configured to output a control signal to pass the processing liquid degassed by the decompression pump through the filter beginning from the secondary side to the primary side of the filter device, and pass the processing liquid sent to the primary side to the secondary side of the filter.
12 (Currently Amended): The processing liquid supplying apparatus of claim 1, further comprising: [[a]] wherein the controller is configured to output a control signal to perform the degassing of the processing liquid by 
13 (Currently Amended): A processing liquid supplying method to remove foreign materials from a substrate, the method comprising: degassing the processing liquid sent out from a processing liquid supply source by decompressing the processing liquid by a decompression pump; 5 / 12Appl. No. 16/052,875Docket No. TEL-14045USD/215788In Reply to Office Action of September 20, 2021passing the degassed processing liquid through [[the]]a filter beginning from a primary side to a secondary side of the filter by a liquid feed pump, and ejecting the processing liquid passing from the primary side to the secondary side of the filter to the substrate to be processed through a nozzle, wherein the decompressing of the processing liquid by the decompression pump closes an ejection side of the decompression pump configured to absorb the processing liquid to form a decompressed space and opens a suction side of the decompression pump so that a suction operation is performed.
Election/Restrictions
Claim 13 is allowable. The restriction requirement of claims 1-12 , as set forth in the Office action mailed on 08/04/2021 , has been reconsidered The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 1-12 is withdrawn.  Claims 1-12, directed to an apparatus is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Reasons for Allowance
Claims 1-13 and 16-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons allowance: Lee teaches in [0042]-[0059] the use of charge pumps 60, 110, and 30. The device of Lee functions by drawing in the photoresist from 10 through pumps 60 and 110, and sends it into the buffer tanks 100 and 80. The pumps 60 and 110 are able to be used to fill buffer tanks 100 and 80 before the start of the dispensing nozzle 50. From there, the sensors 102a/b/c and 82a/b/c measure the liquid level to determine if the process needs to be shut down to drain and refill the buffer tanks. The degassing process here is the removal of bubbles through bubble removal filter 70 and operating the pumps 60, 110, and 30 to start or stop dispensing photoresist. The degassing process is therefore not a decompressing process by a decompressing mechanism that requires the steps of the decompression mechanism to close an ejection side of a decompression pump configured to absorb the processing liquid to form a decompressed space and opens a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose telephone number is (571)272-8171. The examiner can normally be reached Mon-Fri; 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Jones can be reached on (571) 270-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and 



/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/PHILLIP Y SHAO/Examiner, Art Unit 1776                                                                                                                                                                                                        01/14/2022